ON REMAND FROM THE SUPREME COURT

PER CURIAM.
The Supreme Court quashed the decision in this ease and remanded for further proceedings consistent with its decision in Williams v. State, 123 So.3d 23 (Fla.2013). Appellant was convicted of attempted second degree murder and other crimes. As in Williams, the circuit court committed fundamental error by giving a faulty instruction on attempted manslaughter. Appellant’s attempted second degree murder conviction was one step removed from attempted manslaughter. Id. at 24. Based on Williams, we reverse appellant’s convictions and remand for a new trial.
GROSS, CIKLIN and FORST, JJ., concur.